Citation Nr: 9931229	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  97-32 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for resection of small 
bowel and sigmoid colon with peritoneal adhesion and 
colostomy closed, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for lumbosacral muscle 
strain with spondylolysis and spondylolisthesis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions from 
the Montgomery, Alabama, Regional Office (RO).  In November 
1996 the RO increased the noncompensable evaluation in effect 
for scars of the abdomen and left buttocks to 10 percent.  
That determination also combined and reclassified the 
veteran's service-connected digestive disorders as resection 
of small bowel and sigmoid colon with peritoneal adhesion and 
colostomy closed and assigned a schedular 10 percent 
evaluation for that disability.  That determination further 
confirmed the schedular 10 percent evaluation in effect for 
lumbosacral muscle strain with spondylolysis and 
spondylolisthesis.  

The veteran filed a notice of disagreement as to these issues 
in May 1997.  By a rating action dated in August 1997, the RO 
assigned a schedular 20 percent evaluation for lumbosacral 
muscle strain with spondylolysis and spondylolisthesis.

A statement of the case as to these issues was furnished in 
October 1997.  A substantive appeal was received in November 
1997, which, in effect, limited the appeal to the issues of 
entitlement to an increased rating for resection of small 
bowel and sigmoid colon with peritoneal adhesion and 
colostomy closed and lumbosacral muscle strain with 
spondylolysis and spondylolisthesis.  The veteran has not 
filed a substantive appeal regarding the issue of entitlement 
to an increased rating for scars of the abdomen and left 
buttocks.  The formality of perfecting an appeal to the Board 
is part of a clear and unambiguous statutory and regulatory 
scheme that requires both a notice of disagreement and a 
formal appeal.  Roy v. Brown, 5 Vet.App. 554 (1993).  
Accordingly, the issues properly before the Board at this 
time are as set forth on the title page of this decision.

The veteran was afforded a hearing before a member of the 
Board sitting at the Montgomery, Alabama, RO in August 1999.  
During his hearing he raised the issue of an increased rating 
for the residuls of the gunshot wound.  He indicated that 
fragments of the bullett were surfacing.  This issue is 
referred to the RO for appropriate action.


REMAND

The veteran's contentions regarding the increase in severity 
of his service-connected lumbar spine and digestive disorders 
constitute a plausible or well-grounded claims.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).

The veteran was given a Department of Veterans Affairs (VA) 
orthopedic examination in September 1996.  At that time, the 
veteran reported that his lower back pain was not necessarily 
associated with his activity level.  VA outpatient treatment 
records dated from June 1996 to March 1997 show that the 
veteran has been receiving ongoing treatment for his back 
complaints.  During his hearing before a member of the Board 
in August 1999, the veteran testified that he has constant 
back pain with radiation into his lower right extremity after 
prolonged sitting, standing, and walking.  He also testified 
that his low back pain became worse with activities and that 
he uses a TENS unit.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges functional loss 
due to pain, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
must be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare- ups."  
DeLuca v. Brown, 8 Vet.App. 202 (1995).  The Court emphasized 
that "[i]t is essential that the [rating] examination . . . 
adequately portray the . . . functional loss" (emphasis added 
by the Court).  In DeLuca the Court held that when the 
veteran claims functional loss due to pain, "the medical 
examiner must be asked to express an opinion on whether pain 
could significantly limit functional ability during flare-ups 
or when the [joint] is used repeatedly over a period of 
time."

A VA gastrointestinal examination in September 1996.  At that 
time, the veteran reported that he did not have any abdominal 
disturbance.  However, at his hearing before a member of the 
Board in August 1999, the veteran mentioned complaints of 
abdominal pains, including gas pains.  He also mentioned that 
he was receiving ongoing treatment for his service-connected 
digestive disorder at a VA clinic.  In view of these facts, 
the Board is of the opinion that current VA examinations 
should be conducted.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for the disabilities in 
issue.  The RO should inform the veteran 
that he has the opportunity to submit 
additional evidence and arguments in 
support of his claims.

2.  The RO should request the VA medical 
facilities in Biloxi, Alabama, and 
Mobile, Alabama, to furnish any 
additional treatment records covering the 
period from June 1997 to the present.

3.  The RO should schedule the veteran 
for a gastrointestinal examination by an 
appropriate specialist to determine the 
manifestations and severity of his 
service-connected resection of small 
bowel and sigmoid colon with peritoneal 
adhesion and colostomy closed. All 
indicated special studies should be 
accomplished.  It is requested that the 
examiner obtain a detail history of the 
veteran's symptoms and complaints, to 
include frequency and duration.  The 
examiner is requested to render an 
opinion as to whether the resection of 
the intestine (diagnostic code 7329) or 
the adhesions (diagnostic code 7301) is 
the predominant disability.  A complete 
rational for any opinion expressed should 
be included in the examination report.

4.  The veteran should be afforded a VA 
examination by an orthopedist to 
determine the nature and severity of the 
service-connected lumbosacral muscle 
strain with spondylolysis and 
spondylolisthesis.  The claims file and a 
copy of this Remand are to be furnished 
to the examiner for review prior to the 
examination.  All indicated special 
studies, including X-rays, should be 
accomplished.  The veteran's lumbosacral 
spine should be examined for degrees of 
range of motion, and any limitation of 
function of the parts affected by 
limitation of motion.  The examiner 
should also be asked to note the normal 
ranges of motion of the lumbar spine.

The examiner should be requested to 
determine whether the lumbosacral spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

Further, the examiner should be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly 
over a period of time.  See Deluca, 
supra.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


